DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, while the prior art of record discloses, teaches, or suggests comparing the received power Pv with a predetermined threshold value Pth, wherein the predetermined threshold value Pth is determined after performing machine learning by using at least one of a plurality of single/multi-tone modes selected during a predetermined time, the modulation index, and the duty cycle, and the power received by the receiver during the predetermined time. Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Regarding Claim 3, while the prior art of record discloses, teaches, or suggests generating mode information based on the adaptive mode switching and an adaptive mode switching frame, including address information of the first receiver, and transmitting the generated mode information and adaptive mode switching frame to the first receiver; and transmitting a SWIPT frame to the first receiver when an ACK frame for the adaptive mode switching frame is received from the first receiver, wherein the ACK frame for the synchronization frame and the ACK frame for the adaptive mode switching frame include the Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Regarding Claim 9, while the prior art of record discloses, teaches, or suggests an adaptive mode switch configured to extract information regarding received power of the receiver based on a backscatter signal received from the receiver, determine at least one of a single/multi-tone mode, a modulation index, and a duty cycle based on the extracted information regarding the received power, and output the determination result to the receiver for transmission. Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Regarding Claim 11, while the prior art of record discloses, teaches, or suggests determining whether the harvested power is equal to or greater than a threshold value; transmitting an ACK frame from the synchronization frame based on the determining result; setting a reception mode according to a received adaptive mode switching information from the transmitter; and receiving a SWIPT frame from the transmitter during a duty cycle and transmitting an ACK frame for the SWIPT frame. Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Regarding Claim 12, while the prior art of record discloses, teaches, or suggests a multi-tone peak-to-average power ratio (PAPR) information receiver configured to extract and decode a predetermined PAPR signal from the reception signal; a power manager configured to monitor received power information of the receiver and perform adaptive mode switching based on at least one of a single/multi-tone mode received from a transmitter, a modulation index, and a duty cycle; and a backscatter signal transmitter configured to output monitoring information to the transmitter for transmission. Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474